Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141093(67)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
                                                                                                                         Justices
            Plaintiff-Appellant,
  v                                                                 SC: 141093
                                                                    COA: 292617
                                                                    Monroe CC: 2006-035769-FC
  ROBERT K. BRANNON,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 16, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
         d1115                                                                 Clerk